Name: COMMISSION REGULATION (EC) No 2057/97 of 20 October 1997 determining the extent to which applications lodged in October 1997 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  international trade;  tariff policy;  Europe
 Date Published: nan

 21 . 10 . 97 EN Official Journal of the European Communities L 287/21 COMMISSION REGULATION (EC) No 2057/97 of 20 October 1997 determining the extent to which applications lodged in October 1997 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged pursuant to Regulation (EC) No 1713/95 for the period 1 October to 31 December 1997 shall be accepted, per country of origin , up to the percentages indicated . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Association Agreements between the Community and the Baltic States ('), as last amended by Regulation (EC) No 1996/97 (2), and in par ­ ticular Article 4 (4) thereof, Whereas the applications for import licences lodged for the products referred to in Regulation (EC) No 1713/95 concern quantities greater than those available for certain products; whereas, therefore , reduction percentages should be fixed for certain of the quantities applied for for the period 1 October to 31 December 1997, Article 2 This Regulation shall enter into force on 21 October 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 163, 14. 7 . 1995, p. 5 . 2) OJ L 282, 15 . 10 . 1997, p. 11 . A N N E X L 287/22 C ou nt ry Re pu bl ic of Es to ni a Re pu bl ic of La tv ia R ep ub lic of Li th ua ni a C N co de s 04 02 10 19 0 4 0 2 21 19 04 05 10 11 04 05 10 19 04 06 04 02 10 19 04 02 21 19 0 4 0 5 10 04 06 ex 0 4 0 2 29 04 02 10 19 04 02 21 19 0 4 0 5 10 11 04 05 10 19 04 06 0 4 0 2 99 1 1 in % 0, 7 0, 9 10 0,  1,1 0, 9 11 ,8 10 0,  0, 8 0, 7 57 ,2 10 0,  EN I Official Journal of the European Communities 21 . 10 . 97